Whitfield, C. J.,
delivered the opinion of the court.
Whether chapter 105 of the acts of 1900 is constitutional or not — and we are inclined to think it is, although not now deciding that point — this appellant is in no condition to question it on the ground on which he puts his assault. His own contention is that the act is unconstitutional because not providing for notice, and yet the appellant appeared,- and has contested the case through all the courts. The only purpose notice would serve has been acomplished in his case, and courts- do not pass upon the constitutionality of statutes at the instance of parties not in a position to question them.

Affirmed.